Citation Nr: 0907925	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Service connection for a lower back disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1975 to December 
1977, July 1979 to July 1983, and October 1983 to September 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Veteran's original service connection claim for a lower 
back disorder was denied in a January 1997 rating decision, 
while a claim to reopen that service connection claim was 
denied in a September 1999 rating decision.  Given this 
history, the RO developed the Veteran's claim for service 
connection for a lower back disorder as a claim to reopen a 
service connection claim for a lower back disorder.  

As is demonstrated in the record, however, additional service 
treatment records, containing information relevant to this 
claim, have been included in the claims file since the 
September 1999 rating decision.  See 38 C.F.R. § 3.156 (c)(1) 
(2008).  The Board therefore finds the Veteran's claim to be 
an original claim to service connection.    

The Board finds additional medical inquiry necessary here.  
As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The record indicates that the Veteran is currently 
incarcerated, and will not be eligible for parole until 2012.  

VA may need to obtain a fee-basis examination due to the 
incarceration, or may need to arrange for a VA examiner to 
perform the examination in the prison where the Veteran is 
incarcerated.  See Bolton v. Brown, 8 Vet. App. 185 (1995), 
quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA 
must 'tailor [its] assistance to the peculiar circumstances 
of confinement . . . [as incarcerated veterans] are entitled 
to the same care and consideration given to their fellow 
[non-incarcerated] veterans).  

The Board notes moreover that, in a November 2008 statement 
of record, the Veteran's representative indicates that there 
may be outstanding medical records pertaining to the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek relevant medical 
records from Kern County Community 
Hospital, Valdosta Community Hospital, 
and Bronson Methodist Hospital.  For 
additional information, the RO should 
review the Veteran's April 1999 VA 
Forms 21-4121, which list previous care 
providers.  

2.  To the extent feasible, the RO should 
arrange for an appropriate examination in 
order to determine the etiology, nature, 
and severity of the Veteran's lower back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  Any 
indicated diagnostic tests and studies 
should be accomplished.        

3.  Whether the Veteran is physically 
examined or not, the RO should ensure 
that an examiner - who has reviewed the 
claims file - advances an opinion on the 
likelihood (likely, as likely as not, not 
likely) that the Veteran's service 
relates to his current lower back 
disorder.  A rationale should be included 
for any conclusions reached.     

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




